                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

CINDY BELVIN,                              : Case No. 3:19-cv-254
                                           :
       Plaintiff,                          : Magistrate Judge Sharon L. Ovington
                                           : (by full consent of the parties)
vs.                                        :
                                           :
COMMISSIONER OF THE SOCIAL                 :
SECURITY ADMINISTRATION,                   :
                                           :
       Defendant.                          :


                                DECISION AND ENTRY


       This social security case is presently before the Court on the parties’ Joint

Stipulation to Remand to the Commissioner. (Doc. #14). The parties agree that this

matter should be remanded to the Commissioner pursuant to Sentence Four of Section

205 of the Social Security Act, 42 U.S.C. § 405(g), and respectfully request this

Honorable Court enter an appropriate order with judgment.

       Upon receipt of the Court’s order, the Appeals Council will remand the matter to

an Administrative Law Judge for further proceedings. Upon remand, the Appeals

Council will affirm the finding of disability beginning March 23, 2018 and, only for the

period prior to March 23, 2018, instruct the Administrative Law Judge to update the

medical evidence of record pursuant to 20 C.F.R. § 416.912; further evaluate the

claimant’s maximum residual functional capacity in accordance with Social Security

Rulings 85-16 and 96-8p; in so doing, further evaluate the treating source opinion of Dr.
James and the non-examining opinions, and give weight to the opinion evidence in

accordance with 20 C.F.R. § 416.927; and if necessary, obtain a medical expert opinion

to determine the nature and severity of and functional limitations associated with the

claimant’s headaches and to determine if and when this impairment became disabling (20

C.F.R. § 416.913a(b)(2) and 416.935).

                         IT IS THEREFORE ORDERED THAT:

       1.       The parties’ Joint Stipulation to Remand to the Commissioner
                (Doc. #14) is ACCEPTED;

       2.       The Clerk of Court is directed to enter Judgment in Plaintiff’s
                favor under Fed. R. Civ. P. 58;

       3.       This matter is REMANDED to the Social Security
                Administration, pursuant to sentence four of 42 U.S.C. §
                405(g), for further consideration consistent with this Decision
                and Entry and the parties’ stipulation; and

       4.       The case is terminated on the docket of this Court.

       IT IS SO ORDERED.

April 3, 2020                                     s/Sharon L. Ovington
                                                  Sharon L. Ovington
                                                  United States Magistrate Judge




                                              2
